


113 HJ 100 IH: Making further continuing appropriations for the fiscal year ending September 30, 2014, and for other purposes.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
113th CONGRESS
1st Session
H. J. RES. 100
IN THE HOUSE OF REPRESENTATIVES

October 30, 2013
Mr. George Miller of California introduced the following joint resolution; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

JOINT RESOLUTION
Making further continuing appropriations for the fiscal year ending September 30, 2014, and for other purposes.


That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2014, and for other purposes, namely:
101.
(a)Such amounts as may be necessary, at the level specified in subsection (c) and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2013, for projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for, and for which appropriations, funds, or other authority were made available in the following appropriations Acts:
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2013 (division A of Public Law 113–6), except section 735.
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2013 (division B of Public Law 113–6).
(3)The Department of Defense Appropriations Act, 2013 (division C of Public Law 113–6).
(4)The Department of Homeland Security Appropriations Act, 2013 (division D of Public Law 113–6).
(5)The Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2013 (division E of Public Law 113–6).
(6)The Full-Year Continuing Appropriations Act, 2013 (division F of Public Law 113–6).
(b)For purposes of this joint resolution, the term level means an amount.
(c)The level referred to in subsection (a) shall be the amounts appropriated in the appropriations Acts referred to in such subsection, including transfers and obligation limitations, except that such level shall be calculated—
(1)except as provided in paragraph (2), to reflect the full amount of any reduction required in fiscal year 2013 pursuant to any provision of division G of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), including section 3004; and
(2)without regard to any reduction required in fiscal year 2013 pursuant to the Presidential sequestration order dated March 1, 2013.
(d)
(1)If the total level provided in subsections (a) and (b) is less than $1,058,000,000,000, then there is provided an additional amount so that the total amounts made available by such subsections equals $1,058,000,000,000.
(2)Any increase made pursuant to paragraph (1) shall be applied proportionately—
(A)to each discretionary account; and
(B)within each such account, to each program, project, and activity (with programs, projects, and activities as delineated in the appropriation Act or accompanying reports for the relevant fiscal year covering such account or item, or for accounts and items not included in appropriation Acts, as delineated in the most recently submitted President's budget).
102.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.
103.Appropriations provided by this joint resolution that, in the applicable appropriations Act for fiscal year 2013, carried a multiple-year or no-year period of availability shall retain a comparable period of availability.
104.No appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2013.
105.Except as otherwise expressly provided in this joint resolution, the requirements, authorities, conditions, limitations, and other provisions of the appropriations Acts referred to in section 101 shall continue in effect through the date specified in section 106.
106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available through September 30, 2014.
107.Expenditures made pursuant to the Continuing Appropriations Act, 2014 (Public Law 113–46) shall be charged to the applicable appropriation, fund, or authorization provided by this joint resolution.
108.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).
109.
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2013, and for activities under the Food and Nutrition Act of 2008, the levels established by section 101 shall be the amounts necessary to maintain program levels under current law and under the authority and conditions provided in the applicable appropriations Acts for fiscal year 2013.
(b)In addition to the amounts otherwise provided by section 101, the following amounts shall be available for the following accounts for advance payments for the first quarter of fiscal year 2015:
(1)Department of Labor, Office of Workers’ Compensation Programs, Special Benefits for Disabled Coal Miners, for benefit payments under title IV of the Federal Mine Safety and Health Act of 1977, $40,000,000, to remain available until expended.
(2)Department of Health and Human Services, Centers for Medicare and Medicaid Services, Grants to States for Medicaid, for payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act, $106,335,631,000, to remain available until expended.
(3)Department of Health and Human Services, Administration for Children and Families, Payments to States for Child Support Enforcement and Family Support Programs, for payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960 (24 U.S.C. ch. 9), $1,100,000,000, to remain available until expended.
(4)Department of Health and Human Services, Administration for Children and Families, Payments for Foster Care and Permanency, for payments to States or other non-Federal entities under title IV–E of the Social Security Act, $2,200,000,000.
(5)Social Security Administration, Supplemental Security Income Program, for benefit payments under title XVI of the Social Security Act, $19,300,000,000, to remain available until expended.
110.
(a)Each amount incorporated by reference in this joint resolution that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively.
(b)Of the amounts made available by section 101 for Social Security Administration, Limitation on Administrative Expenses for the cost associated with continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $469,639,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act.
(c)Section 5 of Public Law 113–6 shall apply to amounts designated in subsection (a) for Overseas Contingency Operations/Global War on Terrorism.
111.With respect to any discretionary account for which advance appropriations were provided for fiscal year 2014 or 2015 in an appropriations Act for fiscal year 2013, in addition to amounts otherwise made available by this joint resolution, advance appropriations are provided in the same amount for fiscal year 2015 or 2016, respectively, with a comparable period of availability.
112.Section 3003 of division G of Public Law 113–6 shall be applied to funds appropriated by this joint resolution by substituting fiscal year 2014 for fiscal year 2013 each place it appears.
113.Section 408 of the Food for Peace Act (7 U.S.C. 1736b) shall be applied by substituting the date specified in section 106 of this joint resolution for December 31, 2012.
114.The authority provided by sections 1205 and 1206 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) shall continue in effect, notwithstanding subsection (h) of section 1206, through the earlier of the date specified in section 106 of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2014 for military activities of the Department of Defense.
115.Section 14704 of title 40, United States Code, shall be applied to amounts made available by this joint resolution by substituting the date specified in section 106 of this joint resolution for October 1, 2012.
116.Notwithstanding section 101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Salaries and Expenses shall be $4,820,181,000: Provided, That notwithstanding section 302 of Division C, of Public Law 112–74 as continued by Public Law 113–6, not to exceed $25,000,000 shall be available for transfer between accounts to maintain minimum operating levels.
117.Notwithstanding section 101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Defender Services shall be $1,012,000,000.
118.Section 302 of the Universal Service Anti-deficiency Temporary Suspension Act is amended by striking January 15, 2014, each place it appears and inserting September 30, 2014.
119.Notwithstanding section 101, the level for the Privacy and Civil Liberties Oversight Board shall be $3,100,000.
120.For the period covered by this joint resolution, section 550(b) of Public Law 109–295 (6 U.S.C. 121 note) shall be applied by substituting the date specified in section 106 of this joint resolution for October 4, 2013.
121.The authority provided by section 532 of Public Law 109–295 shall continue in effect through the date specified in section 106 of this joint resolution.
122.The authority provided by section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect through the date specified in section 106 of this joint resolution.
123.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting 11 years for 10 years.
124.The authority provided by section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) shall continue in effect through the date specified in section 106 of this joint resolution.
125.
(a)The authority provided by subsection (m)(3) of section 8162 of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79), as amended, shall continue in effect through the date specified in section 106 of this joint resolution.
(b)For the period covered by this joint resolution, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission, Capital Construction in division E of Public Law 112–74 shall not be in effect.
126.Activities authorized under part A of title IV and section 1108(b) of the Social Security Act (except for activities authorized in section 403(b)) shall continue through the date specified in section 106 of this joint resolution in the manner authorized for fiscal year 2013, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.
127.Notwithstanding section 101, the matter under the heading Department of Labor, Mine Safety and Health Administration, Salaries and Expenses in division F of Public Law 112–74 shall be applied to funds appropriated by this joint resolution by substituting is authorized to collect and retain up to $2,499,000 for may retain up to $1,499,000.
128.The first proviso under the heading Department of Health and Human Services, Administration for Children and Families, Low Income Home Energy Assistance in division F of Public Law 112–74 shall be applied to amounts made available by this joint resolution by substituting 2014 for 2012.
129.During the period covered by this joint resolution, amounts provided under section 101 for Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund may be obligated at a rate necessary to assure timely execution of planned advanced research and development contracts pursuant to section 319L of the Public Health Service Act, to remain available until expended, for expenses necessary to support advanced research and development pursuant to section 319L of the Public Health Service Act (42 U.S.C. 247d–7e) and other administrative expenses of the Biomedical Advanced Research and Development Authority.
130.Notwithstanding section 101, the level for Department of Veterans Affairs, Departmental Administration, General Operating Expenses, Veterans Benefits Administration shall be $2,455,490,000.
131.The authority provided by the penultimate proviso under the heading Department of Housing and Urban Development, Rental Assistance Demonstration in division C of Public Law 112–55 shall continue in effect through the date specified in section 106 of this joint resolution.
132.Notwithstanding section 101, the level for Department of Transportation, Federal Aviation Administration, Operations shall be $9,248,418,000.
133.Section 601(e)(1)(B) of division B of Public Law 110–432 shall be applied by substituting the date specified in section 106 for 4 years after such date.
134.Notwithstanding section 101, the level for Maritime Administration, Maritime Security Program shall be $186,000,000.
135.Section 44302(f) of title 49, United States Code, is amended by striking the date specified in section 106(3) of the Continuing Appropriations Act, 2014 and inserting the date specified in section 106 of the Full-Year Continuing Appropriations Resolution, 2014.
136.Section 44303(b) of title 49, United States Code, is amended by striking the date specified in section 106(3) of the Continuing Appropriations Act, 2014 and inserting the date specified in section 106 of the Full-Year Continuing Appropriations Resolution, 2014.
137.Section 44310 of title 49, United States Code, is amended by striking the date specified in section 106(3) of the Continuing Appropriations Act, 2014 and inserting the date specified in section 106 of the Full-Year Continuing Appropriations Resolution, 2014.
138.Not later than March 1, 2014, the head of each department and agency of the Federal Government shall prepare, and submit to the committee of the United States House of Representatives with primary jurisdiction, a report that specifies the top legislative and policy priorities of the department or agency for fiscal year 2014 and includes proposals for legislation consistent with such priorities.
This joint resolution may be cited as the Full-Year Continuing Appropriations Resolution, 2014 .

